DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 9-10, 14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (U.S. Pub. 2017/0154848).
Regarding claims 1-2, 7, 9-10, 14, and 16-18, Fan [Figs.10-15] discloses a semiconductor structure, comprising: 
a first source/drain contact [108b]; 
a second source/drain contact [108c] spaced apart from the first source/drain contact by a first gate structure [106b]; 
an etch stop layer (ESL) [1402] over the first source/drain contact and the second source/drain contact [Fig.14]; 
a conductive feature [110] disposed in the etch stop layer and in direct contact with the first source/drain contact and the second source/drain contact; 
a dielectric layer [214] over the etch stop layer; and 
a contact via [112d] extending through the dielectric layer and electrically connected to the conductive feature;

wherein a top surface of the conductive feature [110] is coplanar with a top surface of the etch stop layer [1402];

further comprising:
a third source/drain contact [108a] spaced apart from the second source/drain contact by a second gate structure [106a]; and
another contact via [112a] extending through the dielectric layer [214] and the etch stop layer (ESL) [1402] to contact the third source/drain contact [Fig.15];

a semiconductor structure, comprising:
a first metal contact [108c] over a first source/drain feature [204c];
a first gate structure [106b] adjacent the first metal contact;
an etch stop layer [1402] disposed over the first metal contact and the first gate structure;
a metal feature [110] extending through the etch stop layer and electrically connected to the first metal contact;
an interlayer dielectric (ILD) layer [214] disposed over the etch stop layer; and
a contact via [112d] extending through the ILD layer to couple to the metal feature, wherein the metal feature is disposed directly over at least a portion of the first gate structure [Fig.15];

further comprising:
a second metal contact [108b] over a second source/drain feature [204b], wherein the metal feature [110] is in direct contact with the second metal contact.

further comprising: 
a bottom dielectric layer [1202] over a third source/drain feature [204a], wherein the first metal contact [108c] extends through the bottom dielectric layer, and a portion of the metal feature [110] is disposed directly on the bottom dielectric layer [1202];

further comprising: 
a third source/drain contact [108a] over a third source/drain feature; and 
another contact via [112a] extending through the ILD layer and the etch stop layer (ESL) to couple to the third source/drain contact [Fig.15];

a method, comprising: 
forming a first source/drain contact over a first source/drain feature and a second source/drain contact over a second source/drain feature; 
depositing an etch stop layer over the first source/drain contact and the second source/drain contact; 
patterning the etch stop layer to form a conductive feature opening to expose the first source/drain contact and the second source/drain contact; 
forming a conductive feature in the conductive feature opening; 
forming a dielectric layer over the conductive feature and the etch stop layer; and 
forming a contact via extending through the dielectric layer to couple to the conductive feature [Figs.12-15] [Discussed above];

the forming of the conductive feature comprising: 
depositing a conductive material over the etch stop layer to fill the conductive feature opening; and 
performing a planarization process to remove recessive conductive material, 
wherein, after the performing of the planarization process, a top surface of the conductive feature is coplanar with a top surface of the etch stop layer [Figs.13-14] [Paras.56-57].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (U.S. Pub. 2017/0154848).
Regarding claims 6, 11, and 19, Fan fails to explicitly disclose
wherein the conductive feature comprises cobalt, ruthenium, or molybdenum;
wherein a shape of a top view of the metal feature comprises an L shape;
wherein the patterning of the etch stop layer comprises: after the depositing of the etch stop layer, depositing an interlayer dielectric (ILD) layer over the etch stop layer, and patterning the ILD layer and the etch stop layer to expose the first source/drain contact and the second source/drain contact.
However, it would be obvious to modify Fan to include 
wherein the conductive feature comprises cobalt, ruthenium, or molybdenum;
wherein a shape of a top view of the metal feature comprises an L shape;
wherein the patterning of the etch stop layer comprises: after the depositing of the etch stop layer, depositing an interlayer dielectric (ILD) layer over the etch stop layer, and patterning the ILD layer and the etch stop layer to expose the first source/drain contact and the second source/drain contact.
It would have been obvious to provide the claimed limitations, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 3-5, 8, 12-13, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of

further comprising: 
a self-aligned cap layer over the first gate structure, wherein the conductive feature is disposed directly over a portion of the self-aligned cap layer along a direction;

further comprising:
a self-aligned cap layer on the first gate structure, wherein the first gate structure is disposed between the first metal contact and the second metal contact, and the first gate structure is spaced apart from the metal feature by the self-aligned cap layer;

further comprising: 
forming a gate structure between the first source/drain feature and the second source/drain feature; and 
forming a self-aligned cap layer on the gate structure, wherein the patterning of the etch stop layer further exposes a portion of the self-aligned cap layer, and the gate structure is spaced apart from the conductive feature by the self-aligned cap layer;

further comprising:
a gate contact via extending through the dielectric layer and the etch stop layer (ESL), wherein the gate contact via is electrically connected to the first gate structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822